TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00188-CV


Nobell Communications, Inc., d/b/a Nobell Communications of Delaware, f/k/a Nobell
Communications, Inc., a Texas Corporation, Appellant

v.

Andrew Heller and Harvey Ring, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-07-000225, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



					NO. 03-08-00694-CV

 

Nobell Communications, Inc., d/b/a Nobell Communications of Delaware, f/k/a Nobell
Communications, Inc., a Texas Corporation, Appellant

v.
Carmelo M. Gordian, Appellee



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-08-004214, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Appellant Nobell Communications and appellees Andrew Heller, Harvey Ring, and
Carmelo M. Gordian have filed joint motions requesting the Court to consolidate the
two above-referenced cause numbers for all purposes.  The Court grants the motions and
consolidates the two above-referenced causes for all purposes, including preparation of the appellate
record, briefing, and submission.  The consolidated appeal shall proceed under cause number 03-09-00188-CV, styled as Nobell Communications, Inc. d/b/a Nobell Communications of Delaware f/k/a
Nobell Communications, Inc., a Texas Corporation v. Andrew Heller, Harvey Ring, and Carmelo
M. Gordian, and shall proceed under a single appellate record, consisting of the clerk's record
previously filed in cause number 03-08-00694-CV, supplemented with additional materials from trial
court cause number D-1-GN-07-000225. (1) See Tex. R. App. P. 34.5(c).  Cause number 03-08-00694-CV is hereby dismissed.
		The parties' motion for extension of time to file briefs is also granted.  The
appellant's brief shall be due 60 days from the date the consolidated record is completed and the
appellees' briefs shall be due 60 days from the date the appellant's brief is filed.  

__________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed
Filed:   May 29, 2009
1.   When completing the consolidated appellate record, the district court clerk need not
duplicate materials previously included in the clerk's record for cause number 03-08-00694-CV.